THEA'ITORNEY     GENERAL
                       OF TEXAS
                           Autwrx~,    TEKAS       rerll




The Honorable Alex W. Gabert                        Opinion No.       H- 458
County Attorney
Starr County                                        Re:       Conflicts of authority
P. 0. Box 726                                                 between a regional
Rio Grande City, Texas 78582                                  planning commission
                                                              and the commissioners’
Dear Mr.    Gabert:                                           court.

    You have requested       our opinion   on the following      questions:

    (1) What governmental   body has the authority to select              a county’s
representatives to a regional planning commission?

    (2) Has the Commissioners    Court of Starr County delegated its
authority over “county business”  by joining the regional planning commission?

     Pursuant to Article lOllm, section 3(a), V. T. C. S., “two or more general
purpose governmental     units may join in the exercise,     performance,    and cooper-
ation of planning, powers,      duties, and functions as provided by law for any or
all such governmental     units. ” Starr, Jim Hogg, Webb and Zapata counties
have so joined and formed the South Texas Development           Council,  a Regional
Planning Commission.        While Article   lOllm,   does not establish a procedure
whereby members      are to be selected,    section 5 of the Article allows “cooper-
ating governmental    units . . . through joint agreement      [to] determine the
number and qualifications      of the governing body of the Commission.”        However,
the “governing    body.   . . shall consist of at least sixty-six   and two-thirds
percent    (66 2/30/o) elected officials   of general      purpose   governmental      units. ”
Article   IOllm, $ 5, V. T. C. S.

     The Council has passed a set of by-laws which in part provide for the
selection of its members.    It is our understanding    that the Commissioners
Court of Starr County has never ratified these by-laws       or any agreement
concerning selection  of county representatives    of the Council.    However,
one of Starr County’s representatives    to the Council,   the .County Judge who
is a member of the County Comm issioners       Court, did vote to pass such by-
laws.

                                             p.   2105
The Honorable    Alex   W.   Gabert,   page 2    (H-458)




     The “joint agreement”    contemplated    by section 5 must be passed by
the Commissioners      Court of Starr County as “a cooperating    governmental
unit” for the county to be bound.     Article   1011m. section 5, makes such
an agreement     county business over which the Commissioners       Court alone
has jurisdiction   and power to bind the county.     Tex. Const.,  art. 5, § 18.

    The fact that an individual member of the Court did agree to the by-
laws is of no effect,   since individual members    of a county commissioners
court have no authority to bind the county by their separate action.       Canales
v. Lauehlin,    214 S. W. 2d 451 (Tex. Sup. 1948); Rowan v. Pickett,   237 S. W. 2d
734 (Tex. Civ. App. --San Antonio 1951, no writ).      And since the Commissioners
Court has the authority to agree to the number and qualification       of the county’s
representatives    to the Council under section 5, it is our opinion that the
power to select those representatives      rests with the Court until a joint agree-
ment is executed.

     Your second question asks whether the Commissioners       Court has dele-
gated its authority over “county business ” by joining the regional planning
commission.     A commissioners    court may not delegate powers involving
the exercise  of judgment unless the court is statutorily enabled to do so.
Guerra v. Rodriguez,    239 S. W. 2d 915 (Tex. Civ.App.  --San Antonio 1951, no
writ); Attorney General Opinion V-532 (1948).

      In this instance it is our opinion that the Court is not delegating any
 of its authority over county business by joining the Commission.         Section 3(a)
 of Article 1Ollm provides that “nothing in this Act shall be construed to
 limit the powers of the participating      governmental  units as provided by
 existing law. ” Section 4(b) designates      the purposes of a regional planning
 commission     as those of making “studies and plans, ” the latter of which
‘fnav be adopted in whole or in part by the respective      governing bodies of the
 cooperating     governmental   units. I’ (Emphasis added) The statute in no way
 authorizes    any delegation of county business    except with respect to the
 formulation    of studies  and plans.

                         SUMMARY

            Until the Commissioner’s    Court of Starr County
        enters a “joint agreement”   concerning  the selection
        of representatives  to the South Texas Development


                                            p.   2106
The Honorable   Alex   W.   Gabert,    page 3     (H-458)




       Council,  the Court     retains   the power       to select    such
       representatives.

           The Commissioners      Court of Starr County has
       not delegated its authority over “county business”
       by joining the Council.

                                           Very        truly yours,




                                           Attorney        Geaeral    of Texas




DAVID M. KENDALL,           Chairman
Opinion Committee




                                          p.    2107